DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment file 01/02/22 (“Amend.”), in which: claims 1, 2, 7, 9, 19, 20 and 23 are amended; claim 3 is cancelled and the rejection of the claims are traversed.  Claims 1, 2, 4, 5, 7-17, 19-21 and 23 are currently pending an Office action on the merits follows.

Reasons for Allowance
Claims 1, 2, 4, 5, 7-17, 19-21 and 23 are allowed.  The following is the Office's statement of reasons for allowance:
As to the independent claims, the prior art of record fails to teach or suggest a display panel which obtains an average brightness value of a plurality of pixel sub-regions by calculating a ratio of pixels to be lightened in each of the plurality of sub-regions based on display information of each of the pixels and queries the ratio of pixels to be lightened in the sub-regions in a pre-stored average brightness value look-up table.  The before mentioned limitations along with the other limitations in the independent claims is not taught by the prior art when viewed as a whole. 

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2013/0314641 to Okuda disclose a display panel with divided panel regions of pixels, but does not teach all the limitations of the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAD M DICKE/Primary Examiner, Art Unit 2693